Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	The amendment filed on January 19, 2021 has been received and made of record. In response to Non-Final Office Action mailed on January 12, 2021, applicants amended independent claim 1 and dependent claim 9. NO claim has been added or cancelled after the Non-Final Office Action. Therefore, Claims 1-9 are pending for consideration.

Allowable Subject Matter

3.	Claims 1-9 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
The closest prior arts on record are YANG et al.(US 2014/015 2191 A1); YANG et al.(US 2018/0374417 A1); Yang et al.(US 2014/0118231 A1); Yang et al.(US 2017/0147121 A1); Li et al. (US 2019/0035330 A1); and  YANG (US 2016/0062522 A1).

Claim 1: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest applicant's claim invention, "------------; wherein the gate of the third TFT, the gate of the fourth TFT, and the gate of the sixth TFT all receive the scan signal that is common to the third TFT, the fourth TFT, and the sixth TFT, such that the third TFT, the fourth TFT, and the sixth TFT are controlled by one same scan signal; and wherein the low voltage(VI, fig.4) supplied to the source of the sixth TFT (T6, fig.4), the reference voltage(Vref, fig.4) supplied to the source of the third TFT(T3, fig.4), and the data signal(data, fig.4) supplied to the fourth TFT(T4, fig.4) are different from one another(fig.4 and corresponding text described in  Specification submitted on October 03, 2018)" with all other limitations cited in independent claim 1.

Claims 2-9 are allowed because of their dependency on the allowed base claims respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD. SAIFUL A. SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached M-F between 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lun-Yi Lao, can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692

 January 22, 2021